      Case 3:17-cv-13050-FLW-DEA Document 51 Filed 10/24/18 Page 1 of 1 PageID: 399
                               UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY
                                  MINUTES OF PROCEEDINGS


OFFICE: TRENTON                                 DATE: October 24, 2018
JUDGE DOUGLAS E. ARPERT
COURT REPORTER: Digitally Recorded

TITLE OF CASE:                                  DOCKET # 17-13050(FLW)
CRAIG CUNNINGHAM
           vs.
CAPITAL ADVANCE SOLUTIONS, LLC

              DEFT. PRESENT

APPEARANCES:
Craig Cunningham, Pro Se Plaintiff
Stephanie Mazzola, Esq.
Jeffrey Bronster, Esq.
Donald Maurice, Esq.
Jessica Lentini, Esq.


Nature of Proceedings:    TELEPHONE CONFERENCE HELD ON THE RECORD ON
10/24/2018.


Time Commenced: 2:05 P.M.
Time Adjourned: 2:15 P.M.
Total Time: (10)


                                                     S/Charmaine D. Ellington
                                                     DEPUTY CLERK
